Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 1 of 57 PageID #: 20




                   Exhibit 2
                      Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 2 of 57 PageID #: 21




                                                               EXHIBIT B
                            UNITED STATES PATENT NO. 6,711,204
           CLAIM CHART FOR INFRINGEMENT OF REPRESENTATIVE CLAIMS 3, 25 AND 26

Note: This representative claim chart is provided solely for pleading purposes in this action and is based upon information known at this
time. This chart does not represent Plaintiff’s infringement contentions, the asserted claims, or all of Plaintiff’s allegations regarding
infringement. Plaintiff further reserves the right to assert additional or different theories of infringement, including infringement under
the doctrine of equivalents.

Infringement analysis provided for any preamble should not be construed as an admission that such preamble is limiting.


      Claim                                         Barco CSM-1 (the accused product/instrumentality)

 3.            An     The accused product (base station (BS)) provides wireless hotspot to connect devices like smartphones, laptops
 improvement          and/or tablets to the internet using the accused device's internet connection. A mobile hotspot on the accused product
 to a spread-         shares the internet connection via Wi-Fi technology with nearby devices such as smartphones, tablets, or other
 spectrum             devices (plurality of remote stations (RS)) using Wi-Fi technology. Wi-Fi and/or Wi-Fi IEEE 802.11 standard uses
 system having        b/g/n 2.4GHz and ac/a/n 5GHz ISM bands. The accused product supports both the bands. The IEEE 802.11b
 a base station       standard uses DSSS (Direct Sequence Spread Spectrum). The accused product transmits a plurality of BS-spread-
 and a plurality      spectrum signals at a first frequency defined by the 2.4GHz ISM band and/or the 5GHz band.
 of       remote
 stations (RS),       The frequency used for the communication between the BS and the plurality of RS is defined by the IEEE 802.011
 with said base       standard. The accused product acts as an access point (AP) and sends out beacon frames. The devices within the
 station (BS) for     range receive the frames and use the frames to connect to the AP as per the connection parameters described in the
 transmitting a       frames. A Probe Response frame carries all the parameters in a beacon frame, which enables mobile stations to
 plurality of BS-     match parameters and join the network. These fields specify the channel frequency to be used and the spacing of
 spread-              the channel. Once the frequency measurement is complete, both the uplink and downlink communication takes place
 spectrum             on the measured frequency.
 signals at a first
 frequency and
 for receiving,
                    Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 3 of 57 PageID #: 22




at a second
frequency,      a
plurality of RS-
spread-
spectrum
signals
transmitted
from         said
plurality      of
remote
stations,
respectively,
the
improvement
comprising:




                    https://web.archive.org/web/20150223085625/http://www.barco.com/en/Products-Solutions/Presentation-
                    collaboration/ClickShare-wireless-presentation-system/Wireless-presentation-system-for-standard-meeting-
                    rooms.aspx
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 4 of 57 PageID #: 23




https://web.archive.org/web/20150122001032/http://www.barco.com/en/Specsheets/fa6b432e-7d93-4141-b4c0-
4916b3c4de10/CSM-1.pdf


As shown below, the accused product supports Wi-Fi and acts as wireless access point:
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 5 of 57 PageID #: 24




https://web.archive.org/web/20150122001032/http://www.barco.com/en/Specsheets/fa6b432e-7d93-4141-b4c0-
4916b3c4de10/CSM-1.pdf




Source: https://en.wikipedia.org/wiki/IEEE_802.11
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 6 of 57 PageID #: 25




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 7 of 57 PageID #: 26




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 8 of 57 PageID #: 27




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 9 of 57 PageID #: 28




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 10 of 57 PageID #: 29




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 11 of 57 PageID #: 30




Source: https://microchipdeveloper.com/wifi:connecting
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 12 of 57 PageID #: 31




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 13 of 57 PageID #: 32




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38
                  Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 14 of 57 PageID #: 33




                  Source:                                              https://www.oreilly.com/library/view/80211-wireless-
                  networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38

said       base   The base station transmits beacon frames (sounding signals) to the devices nearby at the second frequency
station     for   (measured/calculated frequency used for the uplink communication). The Power Constraint element included in the
transmitting a    beacon frames allows a device (trying to connect to the base station) to determine the local maximum transmit power
BS-channel-       in the current channel being used for communication and describes the maximum transmit power to remote stations.
sounding          The local maximum transmit power for a channel is defined as the maximum transmit power level specified for the
signal at the     channel in the Country element minus the local power constraint specified for the channel in the Power Constraint
second            element.
frequency;
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 15 of 57 PageID #: 34




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 16 of 57 PageID #: 35




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 17 of 57 PageID #: 36




Source: http://read.pudn.com/downloads117/ebook/497259/802.11h-2003.pdf , page 27
                    Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 18 of 57 PageID #: 37




                    Source: http://read.pudn.com/downloads117/ebook/497259/802.11h-2003.pdf , page 28

said plurality of   802.11 standard is a half-duplex technology. Hence, a remote station can either receive or transmit at a given time.
remote stations     This implies that when a remote station receives the sounding signal at the second frequency it is not transmitting
for receiving       at the first frequency. Hence, the BS transmits plurality of BS-spread-spectrum signals at a first frequency outside
the          BS-    a correlation bandwidth of the plurality of RS-spread-spectrum signals transmitted by plurality of remote stations at
channel-            a second frequency.
sounding
signal at the
second
frequency, with
said        base
station       for
transmitting
the plurality of
BS-spread-
spectrum
signals at the
                    Source: https://www.makeuseof.com/tag/what-is-half-duplex-and-full-duplex-operation-and-how-does-it-affect-
first frequency
                    your-router/
outside         a
correlation
bandwidth of
                   Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 19 of 57 PageID #: 38




the plurality of
RS-spread-
spectrum
signals
transmitted by
the plurality of
remote stations
at the second
frequency; and




                   Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
                   bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 20 of 57 PageID #: 39




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 21 of 57 PageID #: 40




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 22 of 57 PageID #: 41




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
                    Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 23 of 57 PageID #: 42




                    Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
                    bandwidth.php

said plurality of   The base station transmits beacon frames (sounding signal) to the devices nearby at the second frequency
remote              (measured/calculated frequency used for the uplink communication). The Power Constraint element included in the
stations,           beacon frames allows a device (trying to connect to the base station) to determine the local maximum transmit power
responsive to       in the current channel being used for communication and describes the maximum transmit power to remote stations.
                 Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 24 of 57 PageID #: 43




the          BS- The local maximum transmit power for a channel is defined as the maximum transmit power level specified for the
channel-          channel in the Country element minus the local power constraint specified for the channel in the Power Constraint
sounding          element.
signal,       for
adjusting      an
initial      RS-
power level of
said plurality of
remote
stations.




                 Source:                                              https://www.oreilly.com/library/view/80211-wireless-
                 networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 25 of 57 PageID #: 44




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 26 of 57 PageID #: 45




Source: http://read.pudn.com/downloads117/ebook/497259/802.11h-2003.pdf , page 27
                     Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 27 of 57 PageID #: 46




                     Source: http://read.pudn.com/downloads117/ebook/497259/802.11h-2003.pdf , page 28

25.           An     The accused product (base station (BS)) provides wireless hotspot to connect devices like smartphones, laptops
improvement          and/or tablets to the internet using the accused device's internet connection. A mobile hotspot on the accused product
to a spread-         shares the internet connection via Wi-Fi technology with nearby devices such as smartphones, tablets, or other
spectrum             devices (plurality of remote stations (RS)) using Wi-Fi technology. Wi-Fi and/or Wi-Fi IEEE 802.11 standard uses
method having        b/g/n 2.4GHz and ac/a/n 5GHz ISM bands. The accused product supports both the bands. The IEEE 802.11b
a base station       standard uses DSSS (Direct Sequence Spread Spectrum). The accused product transmits a plurality of BS-spread-
and a plurality      spectrum signals at a first frequency defined by the 2.4GHz ISM band and/or the 5GHz band.
of        remote
stations (RS),       The frequency used for the communication between the BS and the plurality of RS is defined by the IEEE 802.011
comprising the       standard. When a hotspot is created, it acts as an access point (AP) and sends out beacon frames. The devices within
steps of:            the range receive the frames and use the frames to connect to the AP as per the connection parameters described in
transmitting,        the frames. A Probe Response frame carries all the parameters in a beacon frame, which enables mobile stations to
from said base       match parameters and join the network. These fields specify the channel frequency to be used and the spacing of
station,         a   the channel. Once the frequency measurement is complete, both the uplink and downlink communication takes place
plurality of BS-     on the measured frequency.
spread-
spectrum
signals at a first
frequency;
                 Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 28 of 57 PageID #: 47




transmitting,
from         said
plurality      of
remote
stations,       a
plurality of RS-
spread-
spectrum
signals;
receiving,     at
said        base
station, at a
second
frequency, the
plurality of RS-
spread-
spectrum
signals
transmitted
from         said https://web.archive.org/web/20150223085625/http://www.barco.com/en/Products-Solutions/Presentation-
plurality      of collaboration/ClickShare-wireless-presentation-system/Wireless-presentation-system-for-standard-meeting-
remote            rooms.aspx
stations,
respectively;
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 29 of 57 PageID #: 48




https://web.archive.org/web/20150122001032/http://www.barco.com/en/Specsheets/fa6b432e-7d93-4141-b4c0-
4916b3c4de10/CSM-1.pdf
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 30 of 57 PageID #: 49




As shown below, the accused product supports Wi-Fi and acts as wireless access point:




https://web.archive.org/web/20150122001032/http://www.barco.com/en/Specsheets/fa6b432e-7d93-4141-b4c0-
4916b3c4de10/CSM-1.pdf
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 31 of 57 PageID #: 50




Source: https://en.wikipedia.org/wiki/IEEE_802.11




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 32 of 57 PageID #: 51




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 33 of 57 PageID #: 52




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 34 of 57 PageID #: 53




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 35 of 57 PageID #: 54




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 36 of 57 PageID #: 55




Source: https://microchipdeveloper.com/wifi:connecting
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 37 of 57 PageID #: 56




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 38 of 57 PageID #: 57




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38
                 Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 39 of 57 PageID #: 58




                 Source:                                              https://www.oreilly.com/library/view/80211-wireless-
                 networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38

transmitting,    The base station transmits beacon frames (sounding signals) to the devices nearby at the second frequency
from said base   (measured/calculated frequency used for the uplink communication). The Power Constraint element included in the
station, a BS-   beacon frames allows a device (trying to connect to the base station) to determine the local maximum transmit power
channel-         in the current channel being used for communication and describes the maximum transmit power to remote stations.
sounding         The local maximum transmit power for a channel is defined as the maximum transmit power level specified for the
signal at the    channel in the Country element minus the local power constraint specified for the channel in the Power Constraint
second           element.
frequency;
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 40 of 57 PageID #: 59




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 41 of 57 PageID #: 60




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 42 of 57 PageID #: 61




Source: http://read.pudn.com/downloads117/ebook/497259/802.11h-2003.pdf , page 27
                 Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 43 of 57 PageID #: 62




                 Source: http://read.pudn.com/downloads117/ebook/497259/802.11h-2003.pdf , page 28

receiving,     at 802.11 standard is a half-duplex technology. Hence, a remote station can either receive or transmit at a given time.
said plurality of This implies that when a remote station receives the sounding signal at the second frequency it is not transmitting
remote            at the first frequency.
stations,     the
BS-channel-
sounding
signal at the
second
frequency; and




                 Source: https://www.makeuseof.com/tag/what-is-half-duplex-and-full-duplex-operation-and-how-does-it-affect-
                 your-router/
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 44 of 57 PageID #: 63




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 45 of 57 PageID #: 64




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 46 of 57 PageID #: 65




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 47 of 57 PageID #: 66




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
                    Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 48 of 57 PageID #: 67




                    Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
                    bandwidth.php

adjusting,     at   The base station transmits beacon frames (sounding signal) to the devices nearby at the second frequency
said plurality of   (measured/calculated frequency used for the uplink communication). The Power Constraint element included in the
remote              beacon frames allows a device (trying to connect to the base station) to determine the local maximum transmit power
stations,           in the current channel being used for communication and describes the maximum transmit power to remote stations.
                 Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 49 of 57 PageID #: 68




responsive to The local maximum transmit power for a channel is defined as the maximum transmit power level specified for the
the          BS- channel in the Country element minus the local power constraint specified for the channel in the Power Constraint
channel-          element.
sounding
signal,       an
initial      RS-
power level of
said plurality of
remote
stations.




                 Source:                                              https://www.oreilly.com/library/view/80211-wireless-
                 networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 50 of 57 PageID #: 69




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38




Source:                                              https://www.oreilly.com/library/view/80211-wireless-
networks/0596100523/ch04.html#wireless802dot112-CHP-4-FIG-38
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 51 of 57 PageID #: 70




Source: http://read.pudn.com/downloads117/ebook/497259/802.11h-2003.pdf , page 27
                   Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 52 of 57 PageID #: 71




                   Source: http://read.pudn.com/downloads117/ebook/497259/802.11h-2003.pdf , page 28

26.         The    See Claim 25 above. 802.11 standard is a half-duplex technology. Hence, a remote station can either receive or
improvement        transmit at a given time. This implies that when a remote station receives the sounding signal at the second frequency
as set forth in    it is not transmitting at the first frequency. Hence, the BS transmits plurality of BS-spread-spectrum signals at a first
claim 25, with     frequency outside a correlation bandwidth of the plurality of RS-spread-spectrum signals transmitted by plurality
the step of        of remote stations at a second frequency.
transmitting
the plurality of
BS-spread-
spectrum
signals
including the
step          of
transmitting
the plurality of
BS-spread-
spectrum
                   Source: https://www.makeuseof.com/tag/what-is-half-duplex-and-full-duplex-operation-and-how-does-it-affect-
signals at the
                   your-router/
first frequency
outside        a
correlation
                   Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 53 of 57 PageID #: 72




bandwidth of
the plurality of
RS-spread-
spectrum
signals
transmitted by
the plurality of
remote stations
at the second
frequency.



                   Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
                   bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 54 of 57 PageID #: 73




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 55 of 57 PageID #: 74




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 56 of 57 PageID #: 75




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
Case 1:20-cv-01565-UNA Document 1-2 Filed 11/20/20 Page 57 of 57 PageID #: 76




Source:    https://www.electronics-notes.com/articles/connectivity/wifi-ieee-802-11/channels-frequencies-bands-
bandwidth.php
